DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-7, and 15-18) in the reply filed on 07/27/2022 is acknowledged.
Claims 8-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 and 15-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10, 186, 438. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-7 and 15-18 of the present Application are anticipated by claims 1-15 of U.S. Patent No. 10, 186, 438.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, and 5-7 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by WO’340 (WO 2005/048340).
Regarding claim 1, WO’340 discloses an apparatus comprising: a receptacle  (Fig.6, numeral 62) configured to receive a wafer (68); a light port  (64)configured to emit light from a source of light so as to shine the light on an edge of the wafer (68), wherein the light port (64) is an opening located on a surface of the receptacle (62); and a light sensitive element (66) configured to receive light that passed the edge of the wafer (68) and to form a detection signal based on the received light (page 12, lines 25-27), wherein the light port (64) is located underneath the wafer (68).
Regarding claim 2, WO’340 discloses wherein the receptacle comprises a chuck base (62) (pate 11, lines 20-27).
Regarding claim 5, WO’340 discloses wherein a rim of the receptacle  (Fig.5, numeral 50; Fig.6, numeral 62) extends towards the wafer (68).
Regarding claim 6, WO’340 discloses wherein the light port comprises a plurality of light ports, each light port spaced apart equidistantly from another light port (Fig.5, numeral  58).
Regarding claim 7, WO’340 discloses wherein the source of light comprises a light emitting diode (page 4, lines 12-15).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farooq (US 2014/0370624) in view of Huang (US 2015/0044786).
Regarding claim 1, Farooq discloses an apparatus comprising: a receptacle (Fig.2B, numeral 226) configured to receive a wafer (Fig.2B, numeral 210); a light port  (244) configured to emit light from a source of light (244) ([0025]  so as to shine the light on an edge of the wafer (210), wherein the light port is an opening located on a surface of the receptacle (226); wherein the light port (244) is located underneath the wafer (210).
Farooq does not disclose a light sensitive element configured to receive light that passed the edge of the wafer and to form a detection signal based on the received light.  Farooq however discloses that alignment of the wafers are performed based on IR microscope images ([0025]). And Huang discloses wafer alignments using a light sensitive element (Fig.3 numeral 106) configured to receive light that passed the edge of the wafer and to form a detection signal based on the received light ([0027]).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Farooq with Huang to have a light sensitive element configured to receive light that passed the edge of the wafer and to form a detection signal based on the received light for the purpose of adjusting position of the wafers (Huang, [0027]).
Regarding claim 2, Farooq discloses wherein the receptacle comprises a chuck base (Fig.2A, numeral 226) ([0021]).
Regarding claim 6, Farooq discloses wherein the light port comprises a plurality of light ports (Fig. 2A, numerals 244, 246), each light port spaced apart equidistantly from another light port (Fig.2A).
Claim(s) 3 and 4 is rejected under 35 U.S.C. 103 as being unpatentable over WO’340  as applied to claim 2 above, and further in view of Farnworth (US 2008/0318395).
Regarding claim 3, WO’340 discloses a rim along a circumference of the chuck base (Fig.5, numeral 50).
WO’340 does not disclose wherein the chuck base comprises a rotation axis, and wherein the light port is located between the rim and the rotation axis.
WO’340 however discloses that port arranged into cross shape (Fig.5, numeral 54) across the central axis.  WO’34 further discloses that a position of substrate can be adjusted using appropriate mispositioning means (page 13, lines 2-5) including rotation (page 12, lines 1-3). And Farnworth discloses the chuck base comprising a rotation axis (Fig.2, [0033]) and that the rotation axis is a central axis.
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was field to modify WO’340 with Farnworth to have the chuck base comprises a rotation axis, and wherein the light port is located between the rim and the rotation axis for the purpose adjusting position of the substrate (Farnworth, [0033]).
Regarding claim 4, WO’340 in view of Farnworth discloses herein the light por (Fig.5, end of 58)t is located closer to the rim  (50) than to the rotation axis (Fig.5 , center of 50).
Claim(s) 15, 16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO’340 in view of Farnworth.
Regarding claim 15, WO’340 discloses an apparatus comprising: a chuck base (Fogs. 5, 6, numerals 10, 62) configured to support a wafer (68); INF 2015 P 50448 USo2-32-a light port (Fig.6, numeral 64) configured to emit light from a source of light so as to shine the light on an edge of the wafer (68) (page 12, lines 25-27), wherein the light port is an opening (page 10, lines 22-26)  located on a surface of the chuck base (62), and wherein the light port is located underneath the wafer (68); and a light sensitive element (Fig. 6, numeral 66) configured to receive light that passed by the edge of the wafer (68) to form a detection signal based on the received light (page 12, lines 25-27), a rim (Fig.5, numeral 50) along a circumference of the chuck base, (62) wherein the rim extends towards the wafer (50).
WO’340 does not disclose wherein the chuck base comprises a rotation axis and wherein the light port is located between the rim and the rotation axis, and wherein the light port is located closer to the rim than to the rotation axis.  
WO’340 however discloses that port arranged into cross shape (Fig.5, numeral 54) across the central axis.  WO’34 further discloses that a position of substrate can be adjusted using appropriate mispositioning means (page 13, lines 2-5) including rotation (page 12, lines 1-3). And Farnoworth discloses the chuck base comprising a rotation axis (Fig.2, [0033]) and that the rotation axis is a central axis.
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was field to modify WO’340 with Farnworth to have the chuck base comprises a rotation axis, and wherein the light port is located between the rim and the rotation axis for the purpose adjusting position of the substrate (Farnworth, [0033]).
Regarding claim 16, WO’340 discloses wherein the light port comprises a plurality of light ports (Fig.5, numeral 58), each light port spaced apart equidistantly from another light port (Fig.5).  
Regarding claim 18, WO’340 discloses the source of light comprises a light emitting diode.
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO’340 in view of Farnworth as applied to claim 15 above, and further in view of Kimura (US 2009/0004859).
Regarding claim 17, WO’340 does not disclose a turntable located between the wafer and the chuck base.  
Kimura however discloses a turntable (Fig.6, numeral 73) located between the wafer (1) and the chuck base (70) ([0048]; [0049]).  
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify WO’340 with Kimura to have a turntable located between the wafer and the chuck base for the purpose of adjusting position of the wafer (Kimura, [0050]). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA SLUTSKER whose telephone number is (571)270-3849. The examiner can normally be reached Monday-Friday, 9 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIA SLUTSKER/           Primary Examiner, Art Unit 2891